         Case 1:06-cv-04991-RJS Document 480 Filed 12/10/20 Page 1 of 3




                                     DANIEL L. ACKMAN
                                          ATTORNEY AT LAW
                                           _____________
                            77 Water Street, 8th Floor * New York, NY 10005
                                          TEL: 917-282-8178
                                    E-MAIL: dan@danackmanlaw.com

                                                                      December 10, 2020

BY ECF & E-MAIL:
Hon. Richard J. Sullivan
United States Circuit Judge
Sitting by Designation
U.S. Court of Appeals for the Second Circuit
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, NY 10007

       Re: Nnebe v. Daus, No. 06-cv-4991 (RJS); Stallworth v. Joshi, No. 17-cv-7119 (RJS)

Your Honor:

       We are co-counsel for plaintiffs in the above referenced actions and write to alert the
Court to several significant admissions by the TLC, which defendants omit from their letter of
December 3, a letter which also offers no response to the points we raised in our letter of
November 30.

         First, in the “statement of basis and purpose” introducing the amendment to TLC Rule
68-15, the TLC stated that the amended rule “provides guidance to the ALJs and the Chairperson
as to the relevant considerations for assessing public safety risk, including the issues that may be
addressed in a hearing, and the proper basis for a decision regarding continued suspension.” ECF
478-2, p.2 of 5. But in their December 3 letter, counsel describes the as “codif[ying] the type of
individualized review that has been undertaken since the Second Circuit’s July 2019 decision in
these actions.” Also, the new language does not purport to provide any guidance concerning TLC
chair’s acceptance of rejection of an OATH judge’s recommendation. The process that the
altered rule ostensibly “codifies” thus remains a complete black box, granting nearly boundless
discretion to the final decisionmaker. And that is no mere oversight: Plaintiffs and witnesses
before the Commission asked that the regime at least adopt the “clearly erroneous” review
standard, which is the ubiquitous norm for reviewing factual determinations. (The Court may
recall that it has heard nothing from the current Chair or General Counsel about their
understanding of what they should do in reviewing OATH determinations). And, as we have
emphasized, the one TLC practice that is public and verifiable has not moved an inch from that
which prevailed in the two decades the Constitution was being violated: The TLC still maintains
in every single case where a driver is reported arrested for a listed crime that a suspension is
necessary. And, when challenged, it unfailingly argues that the suspension should be extended.
         Case 1:06-cv-04991-RJS Document 480 Filed 12/10/20 Page 2 of 3




        Second, defendants fail to disclose that when the commissioners voted to enact the
proposed Rule 68-15 amendment, two commissioners specifically stated that they were “yes”
with the understanding, as Commissioner Marino put it, “These rules are an improvement, but,
for the record, more improvements can be made especially with respect to due process.” In
response, TLC Chair Heredia Jarmoszuk agreed and said, “I just want to acknowledge your
[Marino’s] comments and I support what you’re saying. I can reaffirm my commitment and the
agency’s commitment to continue to improve.”1

        These remarks have central importance here: Although it is common for agencies
addressing a problem to proceed one step at a time, when a federal court is tasked with issuing a
decree in a case where there has been a far-reaching constitutional violation has is obliged to
afford a remedy that is full and complete. The court must do more than direct the defendant to
“sin no more;” it must that ensure that, as a practical matter, the constitutional behavior will not
recur. These acknowledgments confirm the need for this Court to fulfill that distinct role.

        The TLC’s decision to issue the rule precisely as it had drafted and to change nothing in
response to the specific concerns raised in public testimony by knowledgeable stakeholders
further attests to the agency’s blinkered understanding of the problem and need for a remedy. For
example, having heard unchallenged testimony that the practice of issuing public decisions that
detail unproven and untried allegations deters drivers from requesting hearings, the TLC decided
to do nothing. It made that decision despite never denying the premise of the proposed reform
and without citing any public safety rationale for its intransigence. The TLC’s statement does
observe that OATH can order anonymity (even if it has never done so in a summary suspension
case). But that remote possibility ignores the fact that these are TLC hearings and if the TLC (or,
of course, the City) enacted a rule that the decisions shall be anonymized, they would be.

         By the same token, the statement of basis and purpose attached to the final version of the
rule ostensibly responds to concerns about the suspension of drivers issued a DAT, but not
detained or arraigned. At the October hearing, numerous witnesses explained that arrest charges
may be dismissed, reduced or changed at the first court appearance. Witnesses noted as well that
the long delays between arrest and arraignment have become much more severe this year. The
result is that arrestees, who police officers did not even choose to detain may serve the longest
suspensions. The TLC , however, rejects this concern, saying, “[P]roposals regarding suspension
on arraignment charges cannot be adopted for administrative reasons beyond the control of TLC.
While TLC currently suspends drivers’ licenses upon notification by the New York State
Department of Criminal Justice Services (‘DCJS’) of applicable arrest charges, there is no
mechanism for DCJS to provide automatic and timely notification of arraignment charges.” In
other words, the TLC makes no claim it could not develop or operate a regime that did not rely
exclusively on DCJS notices, or that there is any statutory requirement that suspension be
ordered on an arrest or on an arrest alone. Nor does the TLC deny that, from the standpoint of
both fairness and accuracy, arraignment charges are a plainly superior guide to whether the
driver poses a genuine threat. In other words, the TLC at long last admits that it reflexively

1The TLC has not yet published the meeting transcript, but a video was placed on the TLC
website yesterday. This exchange takes place at the 39-minute mark. See
https://livestream.com/nyctaxi/120220commmeeting/videos/214288162
         Case 1:06-cv-04991-RJS Document 480 Filed 12/10/20 Page 3 of 3




suspends on arrest essentially because of administrative convenience—because that’s when it
gets the notice. This tendency to settle for the most convenient—but least fair and accurate—
process is what this case has been about from the start.2

        One recent OATH decision illustrates the continuing defects that the TLC refuses to
address on its own. The decision concerns a driver named Rajan Neupane who was arrested on
September 14 for leaving the scene of an accident—allegedly on August 1— and was issued a
DAT requiring him to appear in criminal court three months later. Exh. A. The TLC, as always,
suspended him automatically. As it happens, Mr. Neupane requested a hearing, which was held
on September 30. On October 21, the OATH judge recommended his reinstatement, determining
his licensure while criminal charges were pending would not pose a direct and substantial threat
to public safety—and recognizing implicitly that his driving in the previous five weeks would
not have threatened anyone either. The chair accepted the recommendation on October 26.
Despite the post-suspension process performing at peak efficiency, Mr. Neupane was still
deprived of his property and livelihood for six weeks—all before any accusatory instrument had
been filed.

        If the TLC did not consider itself confined to the DCJS notice and simply considered
other objective facts— no prior arrests, no passenger complaints, a near perfect Uber rating
based on 16,000 trips, the issuance of a DAT by the arresting officer—it probably would have
not suspended Mr. Neupane at all. At least it might have waited until his first appearance in
criminal court. Of course, if Mr. Neupane had not demanded a hearing—as most drivers do not
for reasons the TLC has not addressed—he likely would be deprived of his ability to support his
family to this day. And such suspensions are so unnecessary: In a five-year period from 2012 to
2016, not a single taxi driver reported by DCJS as having been arrested for leaving the scene of
an accident had his license revoked for being convicted of that offense. ECF 454-2.

        In short, the admissions surrounding the rule amendment make the case for this Court’s
exercising its distinct, independent and extensive authority to issue a remedial injunction more
compelling and more pressing.

                                               Respectfully submitted,
                                              /s/
                                              Daniel L. Ackman
                                              David T. Goldberg
                                              Shannon Liss-Riordan


cc: All Counsel (by ECF)
encl.


2In any event, the convenience gap is minimal: While the TLC may receive automatic notice of
an arrest, it is also quite easy to track a criminal case to learn if and when an arrestee has been
arraigned and on what charge. All the TLC would need do is visit the New York Unified Court
System website and look at the case history.
